Judgment, Supreme Court, New York County (Bruce Wright, J.), entered September 15, 1992, which denied petitioner’s application to vacate an arbitration award holding that respondent’s resort to the medical separation procedures of Civil Service Law §§71 and 72 is not violative of the collective bargaining agreement between petitioner and respondent New York City Department of Correction, unanimously affirmed, without costs.
We agree with the IAS Court that it is not completely irrational to construe the collective bargaining agreement in question in a manner that does not limit respondent’s right under Civil Service Law §§ 71 and 72 to terminate correction officers on sick leave for more than one year (cf., Matter of Economico v Village of Pelham, 50 NY2d 120, 126, overruled in Matter of Prue v Hunt, 78 NY2d 364). Nor was the award violative of a strong public policy or nonfinal for not having decided at what point after one year respondent could institute termination proceedings, an issue never presented to the arbitrator (Matter of Meisels v Uhr, 79 NY2d 526, 536). *13Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Asch, JJ.